IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TOMMY ALLEN KROLL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2347

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 20, 2017.

An appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

Andy Thomas, Public Defender, and A. Victoria Wiggins, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Kaitlin Weiss and Virginia Harris, Assistant
Attorneys General, Tallahassee, for Appellee.



WOLF, J.

      Appellant challenges his convictions for burglary of an occupied dwelling

and grand theft. We agree with appellant that the trial court erred in admitting

Williams Rule evidence that he committed a burglary of a different residence

because that evidence became a feature of the trial. See Cannon v. State, 51 So. 3d
1261, 1262 (Fla. 1st DCA 2011). We also accept the State’s concession that the
Williams Rule evidence should not have been admitted because the facts of the

collateral crime and the underlying crime were not sufficiently similar, and the

points of similarity did not have a special character, nor were they so unusual as to

point to appellant. See Drake v. State, 400 So. 2d 1217, 1219 (Fla. 1981). The error

in admitting the Williams Rule evidence was not harmless. Thus, we REVERSE.

ROWE and KELSEY, JJ., CONCUR.




                                         2